Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Chien (United States Patent Application Publication US 2018/0095792), hereinafter Chien, in view of KR20200052558A, hereinafter KR, and further in view of PARK (United States Patent Application Publication US 2018/0181188), hereinafter PARK.

Regarding claim 1, Chien teaches an electronic device (FIG. 1 100 An apparatus) comprising: a memory; (FIG. 1 120 DRAM) a display; ([0021] “The apparatus running the multi-core system can be implemented as an integrated circuit chip included within a portable electronic device such as a mobile phone.” A portable electronic device, such as a mobile phone, as well known in the art before the effective filing date of the claimed invention, includes a display.) and 
a processor including first, second and third types of cores, ([0032] “The multi-core processor 105 for example comprises ten processor cores consisting of four power efficient processor cores 3052A, four fast processor cores 3052B, and two other type processor cores 3052C.”) wherein the processor is configured to: 
identify a first instruction set architecture (ISA) of the first application; ([0023] “The task scheduler 110 is coupled to the multi-core processor 105 and arranged to dispatch at least one task from a task queue (not shown in FIG. 1) to the processor cores 1052A-1052D wherein the at least one task comprises N-bit task(s) and/or 2N-bit task(s) (but not limited); the at least one task may comprises (N/2)-bit subset tasks.” The task scheduler identify if a task in queue is N-bit or 2N-bit. The instruction set architecture is to perform function on the software, which is interpreted as a first instruction set architecture (ISA) of the first application.)
boost a frequency of a clock signal applied to at least one core among the first, second and third types of cores included in the processor to a first frequency using the identified table to execute at least one task of the first application, while operating at least another one among the first, second and third types of cores included in the processor executes another task at a second frequency, different from the first frequency, ([0042] “the task scheduler 110 can be arranged to suggest the processor manager 115 to increase 32-bit computation capabilities if a lot of32-bit tasks are pending in the task queue; similarly, the task scheduler 110 can suggest the processor manager 115 to increase 64-bit computation capabilities if a lot of 64-bit tasks are pending in the task queue…For increasing the execution speed, it is preferred to increase the working frequency of processor cores compatible with 32-bit tasks or to tum on more processor cores compatible with 32-bit tasks so that a blocking task has more opportunity to be scheduled.”)
wherein the at least one core has a first performance level, ([0021] “The heterogeneous processor cores mean two or more different processor core types such as a fast processor core and a power efficient processor core (but not limited) wherein the different processor core types have different performances and power consumption characteristics.”) and 
wherein the at least another one among the first, second and third types of cores has a second performance level, different from the first performance level. ([0021] “The heterogeneous processor cores mean two or more different processor core types such as a fast processor core and a power efficient processor core (but not limited) wherein the different processor core types have different performances and power consumption characteristics.”) 
However, Chien does not teach identifying a table from among a plurality of tables, each of the plurality of tables including performance values, power consumption values and frequency values of the first, second and third types of cores, wherein the table is a first table when the ISA of the first application is a first ISA, wherein the table correlates at least one frequency to a first performance, and a first power consumption, and the table is a second table when the ISA of the first application is a second ISA, and wherein the second table correlates the at least one frequency to a second performance different from the first performance, and a second power consumption different from the first power consumption; and determining a frequency value for boosting the frequency of the clock signal, based on the identified table.
KR teaches identifying a table from among a plurality of tables, each of the plurality of tables including performance values, power consumption values and frequency values of the first, second and third types of cores, ([0016] “A detailed description of power efficiency versus performance will be described later with reference to FIG. 4 showing a power performance table for a 32-bit task and FIG. 6 showing a power performance table for a 64-bit task.” [019] “the core selection module 110 selects a core to process a task in consideration of a change in power consumption according to an operating frequency.” The tables for a 32 bit task and a 64 bit task include performance and power consumptions. Also the power consumption is according to an operating frequency of the core. Thus, the tables including performance, power consumption and operating frequency of cores.) wherein the table is a first table when the ISA of the first application is a first ISA, wherein the table correlates at least one frequency to a first performance, and a first power consumption, and the table is a second table when the ISA of the first application is a second ISA, and wherein the second table correlates the at least one frequency to a second performance different from the first performance, and a second power consumption different from the first power consumption; ([0017] “The scheduler 10 is an element for allocating tasks to the multicore processor 20 in consideration of a change in power consumption according to an operating frequency, the ISA identification module 100, the core selection module 110, and the task allocation module 120 ).” [0033] “The power performance table 112 may include power values for performance according to operating frequencies of a plurality of cores for each ISA. For example, performance-to-power values may be divided into 32-bit ISA and 64-bit ISA, and stored in the power performance table 112. In addition, performance-to-power values may be divided into core types for each ISA and stored in the power performance table 112.” [0034] “the power performance table 112 may be implemented to include, for example, a first power performance table for a 32-bit ISA and a second power performance table for a 64-bit ISA.” When tasks are scheduled, the types of the ISA are determined or identified. Then, the corresponding table is used to select or determine the core among multiple cores operating at different frequencies to schedule the task with different performance and power consumption.) and determining a frequency value for boosting the frequency of the clock signal, based on the identified table. ([0035] “the core selection module 110, for example, if the ISA identified from the task is a 32-bit ISA, and the multicore processor 20 is operating at a first operating frequency, at a first operating frequency The performance-to-power values of the first type cores B1 and B2, the second type cores L1, L2, L3, and L4 and the third type cores M1, M2, M3, and M4 are compared, and the value is the most. You can choose a core with the lowest (i.e., the highest power efficiency versus performance) core.” The determined core based on the type of the ISA using the tables are operating at different frequencies. In order to determine the core, the operating frequency is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien by incorporating the teaching of KR of a plurality of tables including performance values, power consumption values and frequency values of the first, second and third types of cores. They are all directed toward multiple core system for different types of ISAs. Furthermore, the table is one format of data organization. Incorporating and using the table as a method to store the data is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Furthermore, Chien teaches using the data such as performance and power consumption characteristics and operating frequencies of the cores. Thus, using the same types of data in a well known format of the data organization, such as tables, is obvious to combine the teaching of Chien by incorporating the teaching of KR.
However, Chien in view of KR does not teach identify a first application satisfying a designated condition related to boosting of the processor among at least one application running on the electronic device.
PARK teaches a processor configured to identify a first application satisfying a designated condition related to boosting of the processor among at least one application running on the electronic device. ([0045] “The monitoring unit 212 monitors the user's input and the amount of system usage, and the adaptive boosting unit 214 performs adaptive performance boosting according to the user's input and the amount of system usage, determined by the monitoring unit 212.” [0047] “Examples of the particular event include a touch press event, a touch release event, and an application launch event.” [0091] “the monitoring unit 212' monitors the user's input received via, for example, the touch screen 30, and the amount of system usage provided by the PMU 40, and generates user system information 80 based on the result of the monitoring upon the occurrence of a particular event.” With a particular event such as a touch press, a touch release event and an application launch, which is interpreted as satisfying a designated condition related to boosting of the processor among at least one application. [0093] “The adaptive boosting unit 214' adaptively determines a performance boosting target value based on the user system information 80 and may boost the operating frequency of the processor 10 by controlling the CMU 50 via, for example, a frequency controller 206, according to the determined performance boosting target value so as to adjust the frequency of a clock signal.” [0094] “the adaptive boosting unit 214', unlike its counterpart of FIG. 2, may additionally set an HMP boost by controlling the scheduler 208 according to the determined performance boosting target value. That is, the adaptive boosting unit 214' may activate the big cores BC1 through BC4 of the HMP core 12 during a period when the amount of workload that needs to be processed per unit time is expected to increase.” Based on the monitored events or the first instruction set architecture, the frequency of the clock signal for the processor is boosted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien in view of KR by incorporating the teaching of PARK of identifying a first application satisfying a designated condition related to boosting of the processor among at least one application running on the electronic device. They are all directed toward controlling operating points of multiple cores. As recognized by PARK, mobile devices are generally powered by batteries. ([0003]) It is desired to appropriately manage the performance of mobile devices with limited resources such as batteries. ([0003]) By identifying and monitoring the application such as a keyboard on the mobile screen, the performance of the device may be boosted when there is input from a user. ([0005]) Thus, it would be advantageous to incorporate the teaching of PARK to improve the performance of the device with limited resources such as batteries.

Regarding claim 2, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
Chien, as modified above, further teaches wherein the processor is configured to: determine the first frequency for boosting the at least one core according to the first instruction set architecture; and control the at least one core to be driven using the clock signal having the frequency boosted to the first frequency. ([0042] “For increasing the execution speed, it is preferred to increase the working frequency of processor cores compatible with 32-bit tasks or to tum on more processor cores compatible with 32-bit tasks so that a blocking task has more opportunity to be scheduled.” When the 32-bit tasks or the 64-bit task are pending in the task queue, which is interpreted as according to the first instruction set architecture, the corresponding cores are turned on or the working frequency of the processor core is increased. The operating frequency for the corresponding core to be increased or turned on is interpreted as determine the first frequency for boosting the at least one core. Furthermore, increasing the working frequency or turning on cores are interpreted as control the at least one core to be driven using the clock signal having the frequency boosted to the first frequency.) 

Regarding claim 6, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
Chien, as modified above, further teaches wherein the processor is configured to determine an application requiring an immediate response among the at least one application as the first application when the at least one application includes applications having different types of instruction set architectures. ([0023] “the task scheduler 110 can be arranged to dispatch the at least one task to the processor cores 1052A-1052D by referring to at least one information of an instruction set architecture compatibility of the at least one task, a priority of tasks pending in the task queue, and/or the characteristics of the processor cores 1052A-1052D .” [0041] “the task scheduler 110 can be arranged to make a request to ask the processor manager 115 to turn on the processor cores which are compatible with 32-bit tasks if32-bit tasks are pending in the task queue; similarly, the task scheduler 110 can make a request to ask the processor manager 115 to turn on the processor cores which are compatible with 64-bit tasks if 64-bit tasks are pending in the task queue.” The tasks pending in the queue and priority of the tasks are interpreted as an application requiring an immediate response among the at least one application as the first application. Furthermore, different types of ISA is interpreted as when the at least one application includes applications having different types of instruction set architectures.) 

Regarding claim 7, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
PARK further teaches wherein the processor is configured to determine an application corresponding to a user input received through the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architectures. ([0046] “More specifically, the monitoring unit 212 monitors the user's input received via, for example, the touch screen 30, and the amount of system usage provided by the PMU 40, and generates user system information 80 (shown in FIG. 3) based on the result of the monitoring upon the occurrence of a particular event.” [0047] “Examples of the particular event include a touch press event, a touch release event, and an application launch event.” [0074] “More specifically, FIG. 6 illustrates an operation of the performance boosting system according to the example embodiment of FIG. 2 in a case in which a touch press event and a touch release event repeatedly occur as in the case of, for example, writing a document using a keyboard.” A touch press and release events for writing a document using a keyboard, which is interpreted as different types of instruction set architectures, is a user input received through the display as the first application. An application, for example a keyboard application, corresponds to the user input, such as the touch press and release events. Furthermore, PARK teaches mobile devices, including smart phones, which includes various applications.)

Regarding claim 11, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
Chien, as modified above, further teaches wherein the first instruction set architecture is 32-bits instruction set architecture or 64-bits instruction set architecture. ([0020] “Processor cores with different/distinct ISAs mean at least two processor cores with at least two different/distinct ISAs such as a combination of processor core(s) with N-bit ISA and 2N-bit ISA while other processor core(s) with only 2N-bit ISA (but not limited), a combination of processor core(s) with only N-bit ISA while other processor core(s) with only 2N-bit ISA, or a combination of three group of processor core(s) respectively with only N-bit ISA, only 2N-bit ISA, and both N-bit ISA and 2N-bit ISA; N means an integer such as 16, 32, 64, 128, or other integer.”) 

Regarding claim 21, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
PARK teaches wherein the designated condition is satisfied when the first application is a keyboard application. ([0074] “More specifically, FIG. 6 illustrates an operation of the performance boosting system according to the example embodiment of FIG. 2 in a case in which a touch press event and a touch release event repeatedly occur as in the case of, for example, writing a document using a keyboard.” Writing a document using a keyboard is interpreted as when the first application is a keyboard application.)

Regarding claim 12, Chien teaches wherein boosting the frequency further comprises boosting the clock signal of the at least one core among the first, second and third types of cores to the frequency value to execute at least one task of the first application, while executing another task by another one of the first, second and third types of cores at another frequency value. ([0042] “the task scheduler 110 can be arranged to suggest the processor manager 115 to increase 32-bit computation capabilities if a lot of32-bit tasks are pending in the task queue; similarly, the task scheduler 110 can suggest the processor manager 115 to increase 64-bit computation capabilities if a lot of 64-bit tasks are pending in the task queue…For increasing the execution speed, it is preferred to increase the working frequency of processor cores compatible with 32-bit tasks or to tum on more processor cores compatible with 32-bit tasks so that a blocking task has more opportunity to be scheduled.”) 
KR teaches wherein boosting the frequency further comprises: identifying a table from among a plurality of tables, each of the plurality of tables including performance values, power consumption values and frequency values of the first, second and third types of cores, ([0016] “A detailed description of power efficiency versus performance will be described later with reference to FIG. 4 showing a power performance table for a 32-bit task and FIG. 6 showing a power performance table for a 64-bit task.” [019] “the core selection module 110 selects a core to process a task in consideration of a change in power consumption according to an operating frequency.” The tables for a 32 bit task and a 64 bit task include performance and power consumptions. Also the power consumption is according to an operating frequency of the core. Thus, the tables including performance, power consumption and operating frequency of cores.)  wherein the table is a first table when the ISA of the first application is a first ISA, wherein the table correlates at least one frequency to a first performance, and a first power consumption, and the table is a second table when the ISA of the first application is a second ISA, and wherein the second table correlates the at least one frequency to a second performance different from the first performance, and a second power consumption different from the first power consumption. ([0017] “The scheduler 10 is an element for allocating tasks to the multicore processor 20 in consideration of a change in power consumption according to an operating frequency, the ISA identification module 100, the core selection module 110, and the task allocation module 120 ).” [0033] “The power performance table 112 may include power values for performance according to operating frequencies of a plurality of cores for each ISA. For example, performance-to-power values may be divided into 32-bit ISA and 64-bit ISA, and stored in the power performance table 112. In addition, performance-to-power values may be divided into core types for each ISA and stored in the power performance table 112.” [0034] “the power performance table 112 may be implemented to include, for example, a first power performance table for a 32-bit ISA and a second power performance table for a 64-bit ISA.” When tasks are scheduled, the types of the ISA are determined or identified. Then, the corresponding table is used to select or determine the core among multiple cores operating at different frequencies to schedule the task with different performance and power consumption.)
determining a frequency value for boosting the frequency of the clock signal, based on the identified table. ([0035] “the core selection module 110, for example, if the ISA identified from the task is a 32-bit ISA, and the multicore processor 20 is operating at a first operating frequency, at a first operating frequency The performance-to-power values of the first type cores B1 and B2, the second type cores L1, L2, L3, and L4 and the third type cores M1, M2, M3, and M4 are compared, and the value is the most. You can choose a core with the lowest (i.e., the highest power efficiency versus performance) core.” The determined core based on the type of the ISA using the tables are operating at different frequencies. In order to determine the core, the operating frequency is determined.)
PARK teaches detecting that a first application is executed; ([0080] “Then, it may be recognized that the touch press event and the touch release event repeatedly occur. In this case, since a command or data of the application 220 (for example, a keyboard application) is already cached, the amount of workload that needs to be processed per unit time”) identifying an instruction set architecture (ISA) of the first application; and when the first application satisfies a designated condition, boosting a frequency of a clock signal applied to at least one core among a plurality first, second and third types of cores included in a processor of the electronic device, ([0045] “The monitoring unit 212 monitors the user's input and the amount of system usage, and the adaptive boosting unit 214 performs adaptive performance boosting according to the user's input and the amount of system usage, determined by the monitoring unit 212.” [0047] “Examples of the particular event include a touch press event, a touch release event, and an application launch event.” [0091] “the monitoring unit 212' monitors the user's input received via, for example, the touch screen 30, and the amount of system usage provided by the PMU 40, and generates user system information 80 based on the result of the monitoring upon the occurrence of a particular event.” With a particular event such as a touch press, a touch release event and an application launch, which is interpreted as satisfying a designated condition related to boosting of the processor among at least one application. [0093] “The adaptive boosting unit 214' adaptively determines a performance boosting target value based on the user system information 80 and may boost the operating frequency of the processor 10 by controlling the CMU 50 via, for example, a frequency controller 206, according to the determined performance boosting target value so as to adjust the frequency of a clock signal.” [0094] “the adaptive boosting unit 214', unlike its counterpart of FIG. 2, may additionally set an HMP boost by controlling the scheduler 208 according to the determined performance boosting target value. That is, the adaptive boosting unit 214' may activate the big cores BC1 through BC4 of the HMP core 12 during a period when the amount of workload that needs to be processed per unit time is expected to increase.” Based on the monitored events or the first instruction set architecture, the frequency of the clock signal for the processor is boosted.)

Regarding claims 20 and 22, the claims 20 and 22 are non-transitory computer-readable recording medium capable of storing a program to execute operations of the apparatus claims 1, 21 and the method claim 12. The claims 20 and 22 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Chien in view of KR and further in view of PARK teaches all the limitations of the claims 20 and 22.

Claims 4, 5, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of KR and further in view of PARK and further in view of ANSORREGUI et al. (United States Patent Application Publication US 2017/0031430), hereinafter ANSORREGUI.

Regarding claim 4, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
However, P Chien in view of KR and further in view of PARK does not teach wherein the processor is configured to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture.
ANSORREDUI further teaches wherein the processor is configured to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture. ([0044] “in operation 120, the electronic device (e.g., a processor of the electronic device) may execute at least one application according to the application execution command. Here, hardware for processing a related process may be required to execute the at least one application.” [0046] “the operation information may be the number of frames per unit time (e.g., frames per second (FPS)) with respect to a graphics-related operation. Also, the operation information may be a process speed, an installation speed, or a download speed with respect to an application process operation.” [0057] “the load information may include information about a load type determined according to a type of an application being executed by the electronic device.” [0058] “in operation 230, the electronic device may perform power management on hardware included in the electronic device based on the operation information and the load information.” A processor of the electronic device execute or determine one application, which is displayed with a FPS based on a process speed, an installation speed, or a down load speed, and a load type according to a type of an application. An application is displayed with a determined FPS, which is interpreted as an application displayed on top of the display among the least one application as the first application. The application includes different types of commands or functions such as a process speed, an installation speed, a download speed, a video game, and a UI operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien in view of KR and further in view of PARK by incorporating the teaching of ANSORREGUI to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture. As recognized by ANSORREGUI, a conventional method of managing power such as DVFS by increasing frequency and/or voltage while performance increase, performance and power consumption of the hardware may become out of balance, which leads to fluctuation undesirable in the hardware’ performance or power consumption, further leading to the hardware becoming overheated or having low performance. ([0008], [0010]) Furthermore, when power management is performed only based on a load, it may be highly likely that an electronic device may continually increase the frequency of hardware when the load is high. In this case, the hardware may reach an operation limit (e.g., a temperature limit) as time goes by, and when the hardware reaches the operation limit, a frequency may be also limited and the FPS may rapidly decline, and thus a user may sense the deterioration in performance. ([0068]) Thus, rather than performing power management only based on a load, such as application displayed on top of the display with different types of commands or functions, more efficient power management may be achieved by taking into account the load and operation information related to an operation recognizable to a user. ([0068]) Thus, it would be advantageous to incorporate the teaching of ANSORREGUI to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture to achieve more efficient power management without sacrificing user experience.

Regarding claim 5, Chien in view of KR and further in view of PARK and further in view of ANSORREGUI teaches all the limitations of the electronic device of claim 4, as discussed above.
ANSORREGUI further teaches wherein the processor is configured to identify a second instruction set architecture of a second application and boost the frequency of the clock signal, based on the second instruction set architecture when the second application is displayed on the top of the display. ([0059] “the electronic device may increase the frequency and/or voltage in response to an increase in the load, and decrease the frequency and/or voltage when the load decreases. The electronic device may also adjust the frequency and/or the voltage not only based on the load, but also based on the operation information.” An increase in the load such as a load type according to a type of an application and the operation information such as FPS, a process speed, an installation speed, and/or a download speed are determined, which is interpreted as identify a second instruction set architecture of a second application. Based on the determination of an increase in the load and operational information, frequency is adjusted. Furthermore, when an application requiring higher FPS is determined meaning increase in the load, the frequency is increased.)

Regarding claim 9, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
ANSORREGUI further teaches wherein the processor is configured to boost the frequency of the clock signal based on a second instruction set architecture different from the first instruction set architecture when a number of applications having the second instruction set architecture among the at least one application is greater than a number of applications having the first instruction set architecture among the at least one application. ([0046] “”the operation information may be the number of frames per unit time (e.g., frames per second (FPS)) with respect to a graphics-related operation. Also, the operation information may be a process speed, an installation speed, or a download speed with respect to an application process operation. [0056] “Then, in operation 220, the electronic device may obtain load information of the electronic device. The load information may be measured in a utilization rate of the electronic device with respect to available resources.” [0057] “the load information may include information about a load type determined according to a type of an application being executed by the electronic device.” [0058] “in operation 230, the electronic device may perform power management on hardware included in the electronic device based on the operation information and the load information.” When an application with higher FPS, which is different from a UI operation with low FPS, is determined, there is one application with higher application, which is interpreted as a second instruction set architecture different from the first instruction set architecture. 3D video game different from a UI operation is interpreted as one application is greater than a number of application having the first instruction set architecture among the at least one application.)

	Regarding claims 16, and 18, the claims 16 and 18 are the method claims of the apparatus claims 5, and 9. The claims 16 and 18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Chien in view of KR and further in view of PARK, and further in view of ANSORREGUI teaches all the limitations of the claims 16 and 18.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of KR and further in view of PARK, and further in view of Brown et al. (United States Patent US 8621253), hereinafter Brown.

Regarding claim 8, Chien in view of KR and further in view of PARK teaches all the limitations of the electronic device of claim 1, as discussed above.
PARK further teaches wherein the processor is configured to identify an activated window ([0044] “in operation 120, the electronic device (e.g., a processor of the electronic device) may execute at least one application according to the application execution command. Here, hardware for processing a related process may be required to execute the at least one application.” [0074] “More specifically, FIG. 6 illustrates an operation of the performance boosting system according to the example embodiment of FIG. 2 in a case in which a touch press event and a touch release event repeatedly occur as in the case of, for example, writing a document using a keyboard.” The processor execute at least on application. Furthermore, a keyboard application uses an activated window for typing.)
However, Chien in view of KR and further in view of PARK does not teach wherein the processor is configured to determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows.
Brown teaches determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows. (Page 7 Lines 4-6 “a user may interact with the user interface 110 to select an option 410 to perform a video playback 420 as illustrated by references D and E.” A video playback, which is interpreted as determine an application corresponding to the activated window, is to control video, which is interpreted as a plurality of application are executed in a plurality of windows, such as video, and video playback.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien in view of KR and further in view of PARK by incorporating the teaching of Brown to determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows. They are all directed toward controlling clock frequency of one or more processors. As recognized by Brown, when measurements made show an increase in the system load, the clock frequency to one or more of the devices listed above can be increased accordingly to make more computational resources available to the system, which can result in a significant lag between the time the system load measurement is made and the time the clock frequency is scaled to provide the necessary computational resources. (Col. 2 Lines 24-33) By determining an application corresponding to the activated window, the corresponding clock frequency can be quickly responded to increase the available computational resources without a significant lag in time. (Col. 2 Lines 65-66, Col. 7 Line 8-10) Therefore, it would be advantageous to incorporate the teaching of Brown to determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows to increase the available computational resources without a significant lag in time.

Regarding claim 10, Chien in view of KR and further in view of PARK teaches all the limitations of the electric device of claim 1, as discussed above.
Brown further teaches wherein the processor is configured to boost the frequency of the clock signal based on a second instruction set architecture different from the first instruction set architecture when a number of applications having the second instruction set architecture and related to the first application is greater than a predetermined number. (Col. 6 Lines 42-55 “In a second scenario, a user may be reading a portion of a web page as illustrated by the reference A. The user may decide to play an animation 400. In this instance, the user interacts with the user interface 110 to provide input that will result in the animation 400 being played. An application, such as the interactive application 300 described above, handles the user input and determines that an update to the display is needed. The application then requests a vsync pulse from, for example, the display compositor 330. The display compositor 330 generates an indication to the governor 320 that a vsync pulse has been requested. The governor 320 ramps up the clock frequency of the CPU 220, the GPU 230, and/or a memory bus corresponding to the memory 240 to provide enough hardware resources quickly to the application.” Col. 7 Lines 4-6 “a user may interact with the user interface 110 to select an option 410 to perform a video 5 playback 420 as illustrated by references D and E…the governor 320 can increase the clock frequency of one or more hardware resources quickly in response to a vsync pulse request from the display composer 330.” When an application to play animation is performed, which is interpreted as a number of the application having the second instruction set architecture and related to the first application is greater than a predetermined number, the clock frequency is increased, which is interpreted as boost the frequency of the clock signal.)

	Regarding claim 19, the claim 19 is the method claims of the apparatus claim 10. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Chien in view of KR and further in view of PARK and further in view of Brown teaches all the limitations of the claim 19.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/15/2022, with respect to the rejections of claims 1, 2, 4-12, 16, 17, 19-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chien. Chien teaches a multi-core system including a plurality of heterogeneous processor cores with different instruction set architectures. Chien teaches assigning ISAs to corresponding cores and adjusting working frequency of cores based on the types of ISAs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        



/JI H BAE/Primary Examiner, Art Unit 2187